DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on January 12, 2021.  As directed by the amendment: claim 28 has been amended, claims 1-27 and 42 have been canceled, and no new claims have been added.  Thus, claims 28-41 and 43-48 are presently pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rossen et al. (US 8,245,709), in view of Seakins et al. (US 2001/0050080).
As to claim 28, Rossen discloses a humidification apparatus (Fig. 7) comprising: a sensor cartridge module 8’ (see illustrated Fig. 7 below) comprising: a body (the housing of mounting element 8 or 8’); an electrical connector to electrically connect the sensor cartridge module to the humidification apparatus (col. 5, ln. 49-51); a mechanical connector configured to connect the sensor cartridge module to the humidification apparatus (where mounting element 8’ connects to base unit 2, see Fig. 7); and a first sensor and a second sensor (any two of sensors 12, 13’,16, 17 (see Fig. 7), the first sensor and the second sensor being laterally spaced apart along the body 8, 8’ (see Fig. 6, for example, where sensors 13, 16’/17, and 3/12 are laterally spaced apart along the length of the mounting element 8’); and a heater base 2 (see illustrated Fig. 7 below) comprising a heater plate (col. 5, ln. 63-65) and a heater base connector (see illustrated Fig. 7 below) for mechanically connecting the sensor cartridge module 8’ to the heater base 2, and further comprising a spine (see illustrated Fig. 7 below) extending upward relative to the heater plate, the spine comprising a front surface and a rear surface opposite the front surface, the front surface and the rear surface extending upward relative to the heater plate (see illustrated Fig. 7 below); wherein the heater base connector is provided on the spine such that the sensor cartridge module 8’ mechanically connects to the heater base 2 via the front surface of the spine (see illustrated Fig. 7 below, col. 6, ln. 35-47).  

    PNG
    media_image1.png
    563
    701
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    526
    667
    media_image2.png
    Greyscale


As to claim 29, the modified apparatus of Rossen discloses that each of the first and second sensors (sensors 11 and 13 or sensors 12 and 13’, see Fig. 7) comprises a temperature sensor (see Rossen, col. 6, ln. 41-47).  
As to claim 30, the modified apparatus of Rossen discloses a third sensor, the third sensor comprising a flow sensor (flow sensor 17, Fig. 7, col. 6, ln. 27-28).  
As to claim 31, the modified apparatus of Bremner discloses that the third sensor 17 is provided proximate the second sensor 12, 16 (see Fig. 7 of Rossen).  
As to claim 32, the modified apparatus of Rossen discloses that the first and second sensors 12, 16, 17 are mounted on probes 8’ (see Fig. 7 of Rossen).  
As to claim 33, the modified apparatus of Rossen discloses that the mechanical connector is at least in part integrated with the electrical connector (see Rossen, Fig. 7, the electrical and mechanical connection are both within the mounting element 8, col. 5, ln. 47-51).  

As to claim 35, the modified apparatus of Rossen discloses the claimed invention except that when the sensor cartridge module 8’ connects to the heater base 2, the first and second sensors extend horizontally (see Fig. 7 of Rossen).  
As to claim 36, the modified apparatus of Rossen discloses a humidification chamber 4 positioned on the heater plate 2, the humidification chamber 4 comprising an inlet port 14 configured to connect to a supply conduit and an outlet port 15 configured to connect to an inspiratory conduit (see Fig. 7 of Rossen, col. 3, ln. 34-43).  
As to claim 37, the modified apparatus of Rossen discloses that when the sensor cartridge module 8’ connects to the heater base, the second sensor 12 is positioned to be received in a second sensor aperture 6 in the outlet port 15 (see Fig. 7 of Rossen) and further discloses a sensor 11 within another mounting element 8 that is positioned to be received in a first sensor aperture 6 in the inlet port 14 (see Fig. 7 of Rossen, col. 6, ln. 41-47) but differs from the claimed invention in that the sensors 11 and 12 are part of separate sensor cartridge modules/mounting elements 8, 8’ rather than the same sensor cartridge module.  However, Seakins teaches a single sensor cartridge module housing sensors 72, 73 for both the inlet and outlet ports 63, 64 of a humidification chamber 60 (see Fig. 12, paragraph [0087]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the humidification apparatus of Rossen so that both mounting elements are housed within a 
As to claim 38, the modified apparatus of Rossen discloses a first grommet 7 (Fig. 7 of Rossen) positioned in the first sensor aperture 6 and a second grommet 7 positioned in the second sensor aperture 6 (see Fig. 7 of Rossen), wherein each of the first and second grommets 7 pneumatically seals the corresponding aperture 6, each of the first and second grommets 7 being sized and shaped to receive the corresponding sensor 11, 12, and each of the first and second grommets 7 being configured to protect the corresponding sensor 11, 12 from direct contact with gases passing into and out of the chamber 4 such that the first and second sensors 11, 12 are configured to be reused without cleaning (see Fig. 7 of Rossen, col. 6, ln. 35-47).  
Claims 39-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rossen et al. (US 8,245,709), in view of Seakins et al. (US 2001/0050080), as applied to claim 28 above, and further in view of Bath et al. (US 2011/0023874).
As to claim 39, the modified apparatus of Rossen discloses the claimed invention except for an inspiratory conduit, the sensor cartridge module being configured to electrically connect to a heater wire and/or a sensor cable associated with the inspiratory conduit.  However, Bath teaches an inspiratory conduit (Figs. 9-14) having a heater wire 504,506,508 (Fig. 15) which is electrically connected to a humidification apparatus 15 through the port connection 70, 330(1) of the conduit (the terminals 62 of connector 60 of cuff 330(1) shown in Fig. 9 interface with the contacts 78 of connector 75 of tube connector 70 shown in Fig. 7, paragraph [0077]).  Therefore, it would have 
As to claim 40, the modified apparatus of Rossen discloses that the sensor cartridge module is configured to provide for data transfer between the inspiratory conduit and the heater base (as modified by Bath, signal data from sensor 45 in the conduit (Fig. 17), is transmitted via the wire 504 to the humidifier base via connector 60, see Bath, paragraph [0080]).  
As to claim 41, the modified apparatus of Rossen discloses that the inspiratory conduit comprises a single-use user end temperature sensor 45 (see Bath, Fig. 17, paragraph [0079]-[0080], the sensor 45 senses temperature and is located at the patient interface end of the tube 320 (at cuff 330(2), see Fig. 15), thus it is considered a user end temperature sensor. Further, since it is capable of being used only once (for example, being disposed of with the tube 320 after use), it can be considered a single-use temperature sensor).  
Allowable Subject Matter
Claim 48 is allowed.
Claims 43-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed January 12, 2021 have been fully considered but they are not persuasive.
Applicant argues on page 6 of the remarks that Rossen fails to disclose a first sensor and a second sensor that are laterally spaced apart along the body of the sensor cartridge.  However, the argument is not well taken.  When considering mounting element 8’ (Fig. 7) to be the claimed “body” of the sensor cartridge module, for example, Rossen discloses that at least sensors 13’ and 12 are spaced apart laterally along the body of the mounting element 8’, as is shown in Fig. 7.  See also Rossen’s Fig. 5, where sensors 11 and 13 are shown laterally spaced apart along the same mounting element body 8 and Fig. 6 where sensors 13, 16’/17 and 12 are all laterally spaced apart along the length of the mounting element body 8’.  Any of these embodiments can be considered to read on the limitation and thus, the rejection stands.
Applicant’s remaining arguments with respect to claims 28 and 39-41 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785